THE STATE OF SOUTH CAROLINA 

                In The Supreme Court 


   The State, Petitioner,

   v.

   Graham Franklin Douglas, Respondent.

   Appellate Case No. 2015-000606



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



             Appeal From Chesterfield County 

    The Honorable J. Michael Baxley, Circuit Court Judge, 



                    Opinion No. 27647 

          Heard March 2, 2016 – Filed July 13, 2016 



   CERTIORARI DISMISSED AS IMPROVIDENTLY
                 GRANTED


   Attorney General Alan M. Wilson, Chief Deputy
   Attorney General John W. McIntosh, Assistant Deputy
   Attorney General Donald J. Zelenka, and Assistant
   Attorney General Alphonso Simon, Jr., of Columbia; and
   Ernest A. Finney, III, of Sumter, for Petitioner.

   S. Jahue Moore, of Moore, Taylor Law Firm, P.A. of
   West Columbia, for Respondent.
      PER CURIAM: We granted certiorari to review the court of appeals'
opinion in State v. Douglas, 411 S.C. 307, 768 S.E.2d 232 (2014). We now
dismiss the writ as improvidently granted.



DISMISSED AS IMPROVIDENTLY GRANTED

PLEICONES, C.J., BEATTY, KITTREDGE, HEARN and FEW, JJ., concur.